Citation Nr: 0105853	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  94-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a disability rating in 
excess of 30 percent for the veteran's PTSD.  

After the veteran perfected his appeal, an August 1994 rating 
decision assigned a 50 percent disability rating for the 
veteran's PTSD.  

In October 1996 and July 1999, the Board remanded this claim 
for further evidentiary development.  By rating decision of 
April 2000, the veteran's disability rating was increased 
from 50 percent to 70 percent, effective June 1992.  However, 
this was not a full grant of the benefit sought on appeal 
because a higher disability rating is available under 
Diagnostic Code 9411.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, this issue remains in appellate 
status.  


FINDINGS OF FACT

1.  The criteria for rating PTSD in effect prior to November 
7, 1996, are more favorable to the veteran than the current 
criteria.  

2.  The veteran's PTSD is productive of demonstrable 
inability to obtain or retain employment.


CONCLUSION OF LAW

A 100 percent schedular evaluation for PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Diagnostic Code 9411 (effective prior to November 7, 1996) 
VAOPGCPREC 3- 2000.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the veteran's 
PTSD is more severe than the current evaluation reflects.  
They maintain that the veteran's PTSD severity supports a 
total schedular rating for his PTSD alone.  

This claim arises from the veteran's claim for an increased 
evaluation for PTSD filed in June 1992.  There is no issue as 
to substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).

The veteran has received VA treatment for his PTSD.  He was 
hospitalized by VA in June 1992.  His treatment records have 
been associated with the claims file.  He was accorded VA 
examinations in June 1993 and March 2000, and those 
examination reports are of record.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b),(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.

By rating decision of March 1991, service connection was 
awarded for PTSD, and a 30 percent evaluation was granted, 
effective from December 1989.  In June 1992, the veteran was 
hospitalized for anger problems following a domestic dispute.  
After group and individual therapy, the veteran was able to 
resolve his anger.  The diagnoses were history of PTSD, 
history of substance abuse, adjustment disorder with mixed 
emotional symptoms, and history of possible personality 
disorder.  

VA outpatient treatment records from October 1991 to 
January 1993 were associated with the claims folder.  He was 
seen in October 1991 complaining of fighting in his sleep and 
having nightmares.  In September 1992, he complained that he 
was under great stress and needed medication.  A prescription 
was provided.  In January 1993, he was described by the 
examiner as emotionally depressed and had problems easily 
losing his temper.  The examiner stated that the veteran was 
100 percent disabled from work as a result of his PTSD.  

By rating decision of October 1992, the veteran's 30 percent 
evaluation was confirmed and continued.  

The veteran underwent additional VA examination in June 1993.  
He reported reexperiencing Vietnam through nightmares and 
flashbacks.  He was violent on occasion and this resulted in 
isolation over the increased use of "click-ums," marijuana, 
and alcohol.  Excessive problems with concentration, 
increased startle, hypervigilance, and affective detachment 
were described by the veteran.  It was noted that the 
veteran's employment had been complicated by problems related 
to his irritability, temper, and need to be in movement or a 
feeling akin to hypervigilance.  Mental status examination 
revealed an irritated, frustrated manner with a bad mood.  
His affect was appropriate.  There was impairment of his 
short-term and long-term memory.  His thought process 
appeared goal directed.  His though content evidenced no 
psychotic symptoms with the exception of some paranoid 
delusional thoughts.  He did not appear homicidal or 
suicidal.  The pertinent diagnoses were PTSD, moderate to 
severe, major depressive disorder, recurrent in partial 
remission, and dysthymia, moderate.  

The veteran presented personal hearing testimony before a 
hearing officer at the RO in March 1994.  He testified that 
he had problems sleeping, with his memory, depression, and 
was easily agitated.  He was only able to sleep two to three 
hours per night, had a loss of appetite, and had become 
isolated from people.  He was on medication and unable to 
work because he was unable to get along with people.  

By rating decision of August 1994, the veteran's 30 percent 
evaluation was increased to 50 percent, effective June 1992.  

VA outpatient treatment records dated in March 1994 indicated 
that the veteran was seen complaining of nightmares two to 
three times per month.  He stated that he had quit use of all 
drugs and only had moderate use of beer.  He had a 
suspiciousness of his neighbors and his family.  He was 
placed on a new medication.  

The veteran's claim was remanded in October 1996 and 
July 1999.  He underwent a VA examination in March 2000.  At 
the time of the examination, he related that he had not taken 
psychotropic medication for three to four years.  He also 
related that he had not engaged in further treatment from VA 
for his PTSD because "VA gets on my nerves."  Mental status 
examination revealed the veteran's affect was depressed and 
somewhat irritable.  There was no evidence of gross cognitive 
dysfunction or psychosis.  He acknowledged suicidal ideation 
but denied plan or intent.  He denied homicidal ideation.  
Test data were consistent with profiles of individuals who 
were socially isolated and had persecutory ideas.  The 
diagnoses were PTSD, chronic, severe and major depressive 
disorder, severe without psychotic features.  His global 
assessment of functioning (GAF) was 45.  The examiner 
indicated that even without physical limitations, it was 
unlikely that the veteran would be able to maintain gainful 
employment due to his psychological problems.  

By rating decision of April 2000, the veteran's disability 
rating for PTSD was increased from 50 percent to 70 percent, 
effective June 1992.  The RO granted the veteran a total 
rating based upon individual unemployability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

After the veteran's claim was initiated in June 1992 for 
entitlement to an increased rating, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including PTSD.   

New rating criteria for psychiatric disorders, including 
PTSD, were effective on November 7, 1996.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  See Schedule for Rating Disabilities, 
Mental Disorders, 61 Fed. Reg. 52,695 (1996).  

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411. 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); VAOPGCPREC 3-2000.  Therefore, the 
Board must evaluate the veteran's claim for an increased 
rating from the effective date of the new criteria under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

Under the rating criteria in effect prior to November 7, 
1996, PTSD was rated on the basis of the degree to which 
psychoneurotic symptoms impaired the veteran's ability to 
establish or maintain effective relationships with people, 
and the degree to which they impaired his industrial ability 
by affecting his reliability, flexibility and efficiency.  If 
there was "severe" industrial impairment, a 70 percent 
rating was warranted.  A 100 percent rating was warranted for 
symptomatology resulting in virtual isolation in the 
community; or totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or if the veteran was demonstrably unable to 
obtain or retain employment.  See also 38 C.F.R. § 4.129 
(1995); Johnson v. Brown, 7 Vet. App. 95 (1994).  

Also, effective November 7, 1996, 38 C.F.R. § 4.16(c) was 
rescinded.  That regulation provided that, when the only 
compensable service-connected disorder was a mental disorder 
assigned a 70 percent evaluation, and that disorder precluded 
the veteran from securing or following a substantially 
gainful occupation, the mental disorder should be assigned a 
schedular 100 percent evaluation.

Under the rating criteria that went into effect on November 
7, 1996, a 70 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  The highest available rating, 100 
percent, is warranted where the disorder is manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The evidence of record does not show that the veteran meets 
any of the criteria for a 100 percent rating under the 
revised rating criteria.  However, there is competent medical 
opinion that he meets one criterion for a 100 percent rating 
under the old criteria, that is, that he is unable to work 
because of his PTSD.  This opinion was contained in a January 
1993 outpatient treatment record, and was endorsed in the 
March 2000 VA examination.  Accordingly, because the veteran 
meets one of the requirements for a 100 percent schedular 
evaluation under the old criteria, and he meets none of the 
criteria for a 100 percent schedular evaluation under the new 
criteria, the old criteria are more favorable to him, and his 
PTSD should be evaluated under the old criteria.

Although the RO granted a total disability rating based upon 
individual unemployability (TDIU), effective June 1992, the 
pre-amendment criteria allows the veteran's PTSD to be rated 
on a 100 percent schedular rating because that is his only 
compensable service-connected disability and because his PTSD 
prevents him from securing or following substantially gainful 
occupation.  Therefore, a 100 percent schedular evaluation 
for PTSD is warranted. 


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

